DETAILED ACTION
Response to Arguments
Applicant's arguments filed on 12/28/2021 have been fully considered but they are not persuasive.
1). Applicant’s argument – Applicant's invention relates to a signal quality information notification method. Prior to this disclosure, there was no provision for mapping signal quality information associated with signal degradation having occurred at certain physical link. This disclosure addresses this issue amongst others. Of note, claim 1 has been amended to recite "wherein, in the performing relaying, a correspondence between the physical link and the signal quality information calculated for the physical link is configured in the frame of the second communication scheme in a format in which the correspondence is uniquely identifiable" in combination with other claim elements. Applicant's discussion in the background section does not teach or suggest this aspect. In fact, the background section states that "only one bit is used for notification of the signal quality information in one direction and thus the section of the communication path in which degradation or an error has occurred is not identified" See, paragraph [0006].  Therefore, it is respectfully submitted that Claims 1 and 8, along with claims depending therefrom, defines patentable subject matter.
Examiner’s response – The statement "only one bit is used for notification of the signal quality information in one direction and thus the section of the communication path in which degradation or an error has occurred is not identified" is under the condition “in a case where it is sufficient to communicate the signal quality information 
In paragraph [0006], it is clearly stated “FIG. 15 illustrates an example using a Payload Structure Identifier (PSI) field of an Optical-channel Payload Unit (OPU) overhead as a storage location of signal quality information in the OTN section. For the storage location of each of the remote signal quality information and the local signal quality information, one bit of a Reserved region is assigned. The storage location of the remote signal quality information is a 1-bit region qr, and the storage location of the local signal quality information storage location is a 1-bit region q1. For example, in a case where the signal quality is degraded in a section 1 illustrated in FIG. 14, the transponder A changes the region q1 in the PSI field to 1 and communicates this to the transponder B. The transponder B uses the FEC degrade function defined in Non Patent Literature 2 to communicate the local signal quality information to the router B. When receiving this information, the router B sends the remote signal quality information back to the router A by processing that is reversed in respect to the above-described processing.” Therefore, the paragraph [0006] teaches/suggests “in the performing relaying, a correspondence between the physical link and the signal quality information calculated for the physical link is configured in the frame of the second communication scheme in a format in which the correspondence is uniquely identifiable”.

Claim Objections
Claims 4 and 10 are objected to because of the following informalities: claim 4 line 7 and claim 10 line 6, the phrase “the number” should be changed to “a number”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
1). Claim 11 recites the limitation "the information regarding the number of in-use transmission blocks" in lines 1-2 and “the block count configuration region” in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
2). Claim 12 recites the limitation “the block count configuration region” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
3). Claim 13 recites the limitation “the block count configuration region” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Applicant states in the REMARKS filed on 12/28/2021: “New claims 9-13 parallel previously presented claims 4-7”. The previously presented claims 5-7 depend from 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant Admitted Prior Art (AAPA: Figures 14 and 15, paragraphs [0004]-[0006]; “FIG. 14 is a diagram illustrating a known signal quality communication method used in a case where a communication path between routers includes an optical transmission section with a transponder”, “FIG. 15 is a diagram illustrating an example of a known storage location of signal quality information”).
1). With regard to claim 1, AAPA discloses a signal quality information notification method (Figures 14 and 15, [0004]-[0006]) in a communication system (Figure 14) for transmitting relay data (“a signal is communicated from a router A to a router B”) through a communication path (e.g., from router A to router B) including a plurality of sections (Figure 14, three sections: section 1, section 2 and section 3) in which different communication schemes are used (Ethernet communication scheme and OTN communication scheme), the signal quality information notification method comprising: 
by a relay communication device (e.g., Transponder A that includes a device in the Coding Unit and Mapping Unit etc.) provided between a first section (section 1 
receiving the relay data from the first section through a frame ([0005], “Ethernet (trade name) … frame”) of a first communication scheme ([0005], the Coding Unit receives the relay data from the first section through a “Ethernet (trade name) communication scheme”); and 
performing relaying including configuring, in a frame ([0005] “OTN data frame”) of a second communication scheme ([0005], second communication scheme is an “OTN communication scheme”; “an OTN communication scheme is used for a section between transponders (section 2)”) used to transmit the relay data to a relay destination (transponder B/Router B), signal quality information representing signal quality calculated for a physical link (e.g., the link between Router A and Transponder A etc.) in each of the sections through which the relay data is transmitted (e.g., the section 1 through which the relay data is transmitted before arriving transponder A) before arriving at the relay communication device (“signal quality information based on FEC processing is generated in a coding unit of a transponder A, a mapping unit of a transponder B, and a coding unit of a router B. The signal quality information is incorporated into local signal quality information that is a part of an Ethernet (trade name) or OTN data frame, and transmitted in a downlink direction”), and outputting the frame of the second communication scheme to the second section (output from the Mapping unit of the transponder A to the section 2 shown in Figure 14),
i or qr, [0006]).
2). With regard to claim 3, AAPA discloses wherein, 
in a case where the second communication scheme is an Optical Transport Network (OTN), in the performing relaying, the signal quality information regarding the physical link is configured in a part of a Payload Structure Identifier (PSI) field of an Optical-channel Payload Unit (OPU) (Figure 15, [0006]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA: Figures 14 and 15, paragraphs [0004]-[0006]; “FIG. 14 is a diagram illustrating a known signal quality communication method used in a case where a communication path between routers includes an optical transmission section with a transponder”, “FIG. 15 is a diagram illustrating an example of a known storage location of signal quality information”) in view of Gazzola et al (US 2019/0319702).
1). With regard to claim 8, AAPA discloses a relay communication device (e.g., Transponder A that includes a device in the Coding Unit and Mapping Unit etc.) in a communication system (Figure 14) for transmitting relay data (“a signal is communicated from a router A to a router B”) through a communication path (e.g., from router A to router B) including a plurality of sections (Figure 14, three sections: section 1, section 2 and section 3) in which different communication schemes are used (Ethernet communication scheme and OTN communication scheme), the relay communication device being provided between a first section (section 1 shown in Figure 14) corresponding to one of the plurality of sections and a second section (section 2 shown in Figure 14) corresponding to another of the plurality of sections located adjacent to the first section, the relay communication device comprising: 
a processor (the transponder has a coding unit, “signal quality information based on FEC processing is generated in a coding unit”; then it is obvious to one skilled in the 
a storage medium having computer program instructions stored thereon (it is obvious to one skilled in the art that a storage medium or a memory is used to store a computer program/instruction for performing the coding and evaluation), when executed by the processor, perform to: 
receive the relay data from the first section through a frame ([0005], “Ethernet (trade name) … frame”) of a first communication scheme ([0005], the Coding Unit receives the relay data from the first section through a “Ethernet (trade name) communication scheme”); and 
configure, in a frame ([0005] “OTN data frame”) of a second communication scheme ([0005], second communication scheme is an “OTN communication scheme”; “an OTN communication scheme is used for a section between transponders (section 2)”) used to transmit the relay data to a relay destination (transponder B/Router B), signal quality information representing signal quality calculated for a physical link (e.g., the link between Router A and Transponder A etc.) in each of the sections through which the relay data is transmitted (e.g., the section 1 through which the relay data is transmitted before arriving transponder A) before arriving at the relay communication device (“signal quality information based on FEC processing is generated in a coding unit of a transponder A, a mapping unit of a transponder B, and a coding unit of a router B. The signal quality information is incorporated into local signal quality information that is a part of an Ethernet (trade name) or OTN data frame, and transmitted in a downlink direction”), and output the frame of the second communication scheme to the second 
wherein a correspondence between the physical link in each of the plurality of sections (three sections as shown in Figure 14, [0005]-[0006]) and the signal quality information calculated for the corresponding physical link (the link between the router A and router B, [0005], “signal quality information based on FEC processing is generated in a coding unit of a transponder A, a mapping unit of a transponder B, and a coding unit of a router B. The signal quality information is incorporated into local signal quality information that is a part of an Ethernet (trade name) or OTN data frame, and transmitted in a downlink direction. When receiving the local signal quality information, the router B, that serves as a receiving end, configures the local signal quality information as remote signal quality information and sends the information back in an uplink direction. The router A receives the remote signal quality information and then performs an operation such as path switching”) is configured in the frame of the second communication scheme in a format in which the correspondence is uniquely identifiable (Figure 15, e.g., qi or qr, [0006]).
In Figure 14, AAPA does not expressly show a processor and a storage medium; however, as discussed above, since the coding unit in the transponder generates “signal quality information based on FEC processing”; it is obvious to one skilled in the art that a storage medium or a memory is used to store a computer program/instruction, and a processor uses the program/instruction to perform the coding and evaluation. Also, another prior art, Gazzola et al, discloses an optical transmission system (Figure 1), which includes transceivers (or transponders, 100/150), and the transceiver includes 
2). With regard to claim 9, AAPA and Gazzola et al discloses all of the subject matter as applied to claim 8 above. And the combination of AAPA and Gazzola et al further discloses wherein, 
in a case where the second communication scheme is an Optical Transport Network (OTN), in the performing relaying, the signal quality information regarding the physical link is configured in a part of a Payload Structure Identifier (PSI) field of an Optical-channel Payload Unit (OPU) (Figure 15, [0006]).
3). With regard to claim 14, AAPA and Gazzola et al discloses all of the subject matter as applied to claim 8 above. And the combination of AAPA and Gazzola et al further discloses wherein the frame of the second communication scheme is configured, for each physical link, with one bit for storing signal quality information ([0005], “signal quality information based on FEC processing is generated in a coding unit of a transponder A, a mapping unit of a transponder B, and a coding unit of a router B. The signal quality information is incorporated into local signal quality information that is a part of an Ethernet (trade name) or OTN data frame, and transmitted in a downlink direction. When receiving the local signal quality information, the router B, that serves one bit of a Reserved region is assigned”, and q1 and qr are 1-bit region).

Allowable Subject Matter
Claims 4-7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-13 (note: as indicated in 112 rejection above, claims 11-13 are interpreted as depending from claim 10) would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084. The examiner can normally be reached 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/LI LIU/Primary Examiner, Art Unit 2636                                                                                                                                                                                             January 15, 2022